Fourth Court of Appeals
                                              San Antonio, Texas
                                                 February 24, 2015

                                                No. 04-14-00806-CV

                                               Amado ABASCAL III,
                                                    Appellant

                                                    v.
                         Rodolfo Flores Galvan and G&M Logistics Corp.Appellee/s
                           Rodolfo Flores GALVAN and G&M Logistics Corp.,
                                                Appellees

                       From the 365th Judicial District Court, Maverick County, Texas
                                  Trial Court No. 12-11-27955-MCVAJA
                           Honorable David A. Berchelmann, Jr., Judge Presiding

                                                      ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to April 8, 2015.

                                                                          PER CURIAM
      ATTESTED TO:          ____________________________
                            KEITH E. HOTTLE
                            CLERK OF COURT




cc:              Gabriel Gonzalez                               Christopher C. Peterson
                 Lopez Peterson, PLLC.                          Lopez Peterson, PLLC
                 101 West Hillside, Suite 1                     Colonnade Square 1
                 Laredo, TX 78041-3141                          101 West Hillside Road, Suite 1
                                                                Laredo, TX 78041
                 Carlos R. Soltero
                 McGinnis, Lochridge & Kilgore, LLP
                 600 Congress Ave., Ste 2100
                 Austin, TX 78701